Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 1 of 42 PageID #: 573



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

RAVENDRA SAMARU,

                   Plaintiff,
                                              MEMORANDUM & ORDER
           -against-
                                              18-cv-06321(KAM) (LB)
COMMISSIONER OF SOCIAL SECURITY;

                   Defendant.

----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Pursuant to 42 U.S.C. § 405(g), Ravendra Samaru

(“plaintiff”) appeals the final decision of the Commissioner of

Social Security (“defendant”) which held that plaintiff was not

disabled within the meaning of the Social Security Act (“the

Act”) and, therefore, was not eligible for disability insurance

benefits under Title II of the Act or supplemental security

income benefits under Title XVI of the Act.         (ECF No. 1,

Complaint (“Compl.”) at ¶ 1.)       Plaintiff alleges that he is

disabled under the Act and is thus entitled to receive the

aforementioned benefits.

           Before the court is plaintiff’s motion for judgment on

the pleadings seeking a finding of disability or a remand for

further administrative proceedings. (ECF Nos. 15 and 16)

Defendant’s cross-motion for judgment on the pleadings seeks to

confirm the Commissioner’s determination.         (ECF Nos. 17 and 18).



                                     1
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 2 of 42 PageID #: 574



For the reasons set forth below, plaintiff’s motion is GRANTED,

defendant’s cross-motion is DENIED, and the case is remanded for

further proceedings consistent with this Memorandum and Order.

                                 BACKGROUND

   a. Procedural History

            On April 1, 2015, plaintiff Ravendra Samaru filed an

application for disability insurance benefits, as well as an

application for supplemental security income benefits.             (ECF No.

21, Administrative Transcript (“Tr.”) at 59-60, 167-79, 190.) 1

The date of alleged onset of plaintiff’s disability is January

1, 2014. (Tr. 12, 62, 168, 171.)          Plaintiff claims he is

disabled as a result of his paranoid schizophrenia.            (Tr. 33,

312.)

            On July 15, 2015, the Social Security Administration

(“SSA”) denied both of plaintiff’s applications on the grounds

that he was not disabled within the meaning of the Act because

his “condition is not severe enough to keep [plaintiff] from

working.”    (Tr. 75-80, 82.)     On September 4, 2015, plaintiff,

via his authorized representative, Barbara D. Tilker, filed a

written request for a hearing before an Administrative Law Judge

(“ALJ”).    (Tr. 86-87.)    On July 25, 2017, plaintiff appeared and




1 The Certified Administrative Record, is available at ECF No. 21, ECF pp. 1-

475. “Tr.” refers to the correspondingly numbered page in the record.



                                      2
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 3 of 42 PageID #: 575



testified before ALJ Lawrence Levey at the National Hearing

Center in Baltimore, Maryland.       (Tr. 24-58.)      Plaintiff appeared

and testified via videoconference, along with his attorney,

William Aronin, in the Jamaica, Queens Hearing Office. (Tr. 26,

160.)   Vocational expert Deborah Vonduram also provided

testimony over the phone at the hearing.         (Id.)    By a decision

dated August 1, 2017, the ALJ found that plaintiff was not

disabled within the meaning of the Act and thus was not entitled

to benefits.    (Tr. 12-20.)

           On September 29, 2017, plaintiff appealed the ALJ’s

decision to the Appeals Council.         (Tr. 161.)    On September 6,

2018, the Appeals Council denied review of the decision,

rendering the ALJ’s decision final.         (Tr. 1.)    On November 7,

2018, plaintiff filed the instant action in federal court.            (See

generally Compl.)

  b. Relevant Facts

           The parties filed a Joint Stipulation of Relevant

Facts on July 10, 2019, pursuant to Individual Motion Practice

Rule IV(C)(5).    (ECF No. 20.)     The court incorporates those

facts herein.    Having incorporated the relevant facts, the court

shall address only the medical opinions and any other evidence

and facts specifically germane to the ALJ’s decision.

  1. Non-Medical Evidence

Adult Function Report


                                     3
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 4 of 42 PageID #: 576



           In a function report dated May 26, 2015, completed by

plaintiff’s brother, Avienash Samaru, plaintiff’s brother

described plaintiff as “in bed all the time” and stated that he

“only gets up to eat, use the bathroom, and go to the store.”

(Tr. 205.)   Mr. Avienash Samaru further reported that

plaintiff’s medication makes plaintiff “sleep a lot,” and that

before the onset of his disability, plaintiff had been a

“skilled construction worker with a family.”         (Id.)

Additionally, he reported that plaintiff requires reminders for

his appointments and “important tasks” such as showering and

changing his clothing.     (Tr. 206.)     Plaintiff’s brother also

reported that plaintiff does not do any chores, and his mother

cooks for him.    (Tr. 206-07.)     Plaintiff’s brother further

reported that plaintiff can drive, go out alone, and go to

stores to purchase cigarettes and food. (Tr. 205, 207-08.)

Plaintiff can pay bills, count change, and handle a savings

account.   (Tr. 208.)    Though plaintiff plays video games, he no

longer plays basketball as he used to, “hardly socializes with

the family,” and no longer has the “same physical strength he

had due to his medications, and illness.”         (Id.)   The report

states that plaintiff becomes frustrated and “can not

concentrate for long periods of time, or focus on complex

issues.”   (Tr. 211.)    Further, plaintiff can follow spoken

instructions, but cannot follow written instructions.           (Id.)


                                     4
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 5 of 42 PageID #: 577



Lastly, plaintiff’s brother reported that plaintiff “cannot

remember things when he is frustrated” and needs constant

reminders.    (Id.)

Hearing Testimony

            At the July 25, 2017 hearing before ALJ Levey,

plaintiff testified that he worked previously as a warehouse

worker and in construction.      (Tr. 32.)    He stopped working in

2013, when he was diagnosed with schizophrenia, and developed a

lack of concentration, forgetfulness, and impatience.           (Tr. 33.)

He was hospitalized twice in or about 2015 for “hearing voices,”

and experiencing hallucinations that somebody was out to kill

him.   (Tr. 33, 34, 252.)     Plaintiff testified that he was

“afraid that somebody was out to kill me, I was crying a lot.”

(Tr. 34.)    Plaintiff reported hearing voices constantly, and

that it was like a “microphone turn[ed] on in my head.”           (Id.)

He also described a hallucination involving a physical sensation

(“spikey thing[s] all over my back”).        (Tr. 34-35.)     Plaintiff

reported that he is currently under psychiatric treatment at the

Queens Hospital Center, where he sees Dr. Choudhury monthly, and

follows a medication regimen involving daily oral medication and

a monthly drug injection.      (Tr. 35-36.)     Plaintiff testified

that he still hears voices or “will see something that is not

there” sometimes, though his auditory and visual hallucinations

have decreased due to his medication.        (Tr. 36-37, 41-42, 46.)


                                     5
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 6 of 42 PageID #: 578



            Plaintiff reported “difficulty concentrating and

remembering things” and that he forgets things like tea kettles

on the stove and his own phone number.        (Tr. 36-37.)     Plaintiff

reported that he is not permitted to use the stove at home.

(Tr. 37.)    Plaintiff also stated that he sleeps “most of the

time,” approximately fifteen hours per day.         (Tr. 38.)    In 2013,

plaintiff tried to return to work but was laid off because he

was “not the same,” and his boss found he did not listen. (Tr.

39-40, 45-46.)

            Plaintiff testified that he spends time with his two

children, then ages two and five, on weekends.          (Tr. 43.)

Plaintiff takes public transportation to go to his doctor, and

he has not driven since 2014 except to move his brother’s car to

a new parking spot. (Tr. 44.)

            Plaintiff testified that he tried to find a job in

June 2015 so that his wife would come back, but plaintiff’s

efforts to reconcile with his wife and find employment were

unavailing.    (Tr. 45.)   Plaintiff testified, “I really wanted –

I wanted to stay in my field of work which is construction . . .

. And that was something that I loved to do, I was doing since I

was 16 with my father because he taught me how – how to make a

living by doing his trade but it’s really . . . I’m really

moving slower than I thought I would.        I really got to rest up

and I feel like I want to go home and go to bed.”          (Tr. 45-46.)


                                     6
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 7 of 42 PageID #: 579



When asked by the ALJ whether plaintiff thought he could do “an

easier job, something where you’re just at a table” or “stocking

shelves,” plaintiff ventured that he “probably could,” except

that he tired easily. (Tr. 47-48.)         When asked about the

possible effects of plaintiff’s lack of concentration or his

drowsiness on his employment opportunities, the response was as

follows:

        Q: All right. I’m glad you think so but like what
        about your concentration issues? What about problems
        with tiredness, do you think that would still cause an
        issue for you?

        A: Definitely, definitely. Sometimes I – sometimes I
        feel so tired, man. 2

Vocational Expert Testimony

                 At the hearing, Deborah Vonduram, the vocational

expert, testified that a hypothetical individual of plaintiff’s

age, education level, and work experience, with plaintiff’s

mental impairments and the possible side effects of prescribed

medications, could not perform plaintiff’s past work as a

warehouse packer (medium, unskilled work) and construction

worker (heavy, unskilled work).         (Tr. 51.)   Ms. Vonduram opined

that, with the ALJ’s assessed RFC, a hypothetical individual

with plaintiff’s limitations could work as a night cleaner (DOT

No. 358.687-010; SVP 1), crate liner (DOT No. 920.687-078; SVP




2   Tr. 47-48.


                                       7
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 8 of 42 PageID #: 580



2), or electrode cleaner (DOT No. 729.687-014; SVP 1).             (Tr.

52.)   When the ALJ asked whether plaintiff’s “fatigue or

concentration” would be an issue, the vocational expert

responded that being “off-task 5% percent of the time or more on

a consistent basis,” or approximately “twenty-four minutes a

day,” or missing one or more days of work per month on a regular

basis, could jeopardize one’s employment for unskilled jobs.

(Tr. 53-55.)    As the ALJ noted, and the vocational expert

confirmed, being off-task five percent of the workday would

jeopardize an unskilled worker’s job because unskilled workers

are highly “replaceable” and “[a]lmost anyone off the street can

do it[.]”    (Tr. 55-56.)     The vocational expert also averred that

needing repeated reminders would preclude work. (Tr. 54.)

    2. Medical Evidence

    a. Contemporaneous Medical Records

            In an undated and unsigned intake assessment from

Queens Hospital Center, to which plaintiff was referred

following a one-month psychiatric hospitalization at Jamaica

Hospital, 3 plaintiff stated, “I don’t like to complain a lot,”

and denied having issues to hospital staff.           (Tr. 256.)    The

report noted plaintiff’s two prior hospitalizations, where a

court-ordered medication override was needed due to plaintiff’s


3 The intake assessment is available at Tr. 256-259. The bottom margin
denotes that there were seven pages, while the record contains only pages one
through four.


                                      8
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 9 of 42 PageID #: 581



refusal to receive treatment.       (Id.)   Plaintiff alleged that he

slept well, had a good appetite, and did not hear voices when he

took his medication.     (Id.)   However, plaintiff’s mother stated

that he was isolative, pacing, “not himself,” had a decreased

appetite, was not sleeping, and was unresponsive to questions.

(Tr. 256.)

           On January 21, 2014, treatment notes from social

worker, Ms. Kane LCSW, at the Queens Hospital Center, noted that

plaintiff missed his appointment, and plaintiff’s wife stated

that it was because he was “very drowsy during the day.”            (Tr.

261.)   Plaintiff saw his psychiatrist Dr. Junnun Choudhury, MD,

(“Dr. Choudhury”), along with Ms. Kane, once per month.           (Tr.

265, 271.)   On February 18, 2014, Dr. Choudhury’s examined

plaintiff and found that he exhibited normal mood, affect,

speech, thought processes, memory, and orientation.           (Tr. 268.)

Though the treatment notes are difficult to discern, they appear

to indicate that plaintiff denied having any side effects,

psychotic symptoms or a depressed mood during his monthly

appointments with Dr. Choudhury between February 2014 and May

2015.   (See generally Tr. 265, 268, 273-300.)

           Plaintiff continued to seek treatment from Dr.

Choudhury between April 8, 2016 and April 12, 2017.           (Tr. 311-

475.)   In his progress reports, Dr. Choudhury regularly notes

that plaintiff appears stable, does not exhibit overt psychotic


                                     9
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 10 of 42 PageID #: 582



symptoms, and has normal speech, behavior, mood, affect, thought

processes, and that his cognition and memory are intact.            (Tr.

314-15, 324-26, 340-43, 353-55, 366-69, 371-74, 381-83, 386-89,

397-400, 402-5, 410-13, 425-27, 437-39, 451-53.)            Additionally,

plaintiff did not ever exhibit signs of suicidal or homicidal

ideation.    (Id.)    Plaintiff reported he was “fine,” or “okay”,

and Dr. Choudhury found his mood, behavior and thought processes

intact.   (Id.)

            The reports noted, however, that plaintiff forgot his

injections twice, on June 24, 2016, as well as August 9, 2016.

(Tr. 340, 353.)      Additionally, on April 12, 2017, plaintiff’s

mother reported to Ms. Kane that he “does not wake up for most

things.” (Tr. 464.)      Plaintiff also told Ms. Kane that it was

difficult for him to focus and follow directions. (Id.)

   b. Medical Opinion Reports

Medical Opinion of Consultative Examiner, Dr. Georgiou, Psy.D

            On June 16, 2015, Dr. Toula Georgiou, Psy.D, (“Dr.

Georgiou”) performed a psychiatric evaluation of plaintiff.

(Tr. 251-55.)     In her examination, Dr. Georgiou noted that

plaintiff, a 31-year-old male, came to the evaluation by bus,

accompanied by his mother; was currently unemployed, and had

last worked in construction in 2012 or 2013, where he had worked

for three years before being laid off.         (Tr. 252.)




                                     10
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 11 of 42 PageID #: 583



            Dr. Georgiou noted plaintiff’s psychiatric history

included two hospitalizations in 2013 for auditory and visual

hallucinations due to his schizophrenia.           (Id.)    Plaintiff was

hospitalized for six weeks and one month, respectively.                (Id.)

Dr. Georgiou noted that plaintiff had been in treatment at

Queens Hospital Center since 2013, meeting once a month with a

therapist and once a month with a psychiatrist for his

schizophrenia, and that he was prescribed Haldol and Cogentin as

part of his treatment plan. 4      (Id.)

            Dr. Georgiou documented that plaintiff complained his

medication made him sleepy, reporting that plaintiff slept

fifteen to sixteen hours per day.          (Id.)   Plaintiff did not

report any psychiatric symptoms, or suicidal or homicidal

ideation, but plaintiff has a history of paranoia.             (Id.)    Dr.

Georgiou opined in her report that plaintiff was cooperative,

had an adequate manner of relating, and used expressive and

receptive language to communicate.          (Tr. 253.)     Dr. Georgiou

also stated that though plaintiff had a tense affect, his mood

was neutral, and he demonstrated coherent and goal directed

thought processes, and intact attention and concentration.

(Id.)   However, Dr. Georgiou pronounced plaintiff’s memory




4 According to rxlist.com, Haldol is an injectable anti-psychotic medication
used to treat schizophrenia as well as to control tics and Tourette’s
Disorder; Cogentin is an injectable anti-Parkinson’s medication.


                                     11
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 12 of 42 PageID #: 584



mildly impaired, and his intellectual functioning average to

below average.     (Tr. 15, 253.)

           Plaintiff reported to examiner that he gets along well

with family and goes out with friends.          (Id.)    Dr. Georgiou also

reported that plaintiff can take care of his own basic hygiene,

prepare simple meals, comply with a prescribed medication

regimen, clean, shop, drive, use public transportation, and

manage his own money.      (Tr. 253-254.)      However, Dr. Georgiou did

note that plaintiff may need some assistance managing his funds.

(Id.)   Dr. Georgiou found that plaintiff did not evidence any

limitations in his ability to function daily, and that plaintiff

denied all psychiatric symptoms.          (Tr. 254.)    Plaintiff also

reported to the examiner that he had been smoking one joint of

marijuana daily, but was no longer using drugs as of two months

prior to the examination, and was consistently staying in

treatment.    (Id.)   Dr. Georgiou concluded that the results of

the examination were inconsistent with psychiatric problems that

would significantly interfere with plaintiff’s daily

functioning.    (Id.)   However, Dr. Georgiou diagnosed plaintiff

with “unspecific psychoses” and recommended that he continue

psychiatric treatment.      (Id.)

Medical Opinion of Non-Examining State Psychological Consultant
Dr. Harding, Ph.D.




                                     12
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 13 of 42 PageID #: 585



           On July 15, 2015, Dr. T. Harding, Ph.D., (“Dr.

Harding”) a State agency psychological consultant, reviewed the

evidence in the record, and reported that plaintiff’s mental

impairment was not severe.       (Tr. 64-65, 307-08.)      Dr. Harding

noted that plaintiff had mild limitations in his daily living,

social functioning and concentration and pace. (Id.)

Medical Opinion of Treating Source Dr. Choudhury, MD

           In a Medical Assessment of Ability to do Work Related

Activities (Mental) Questionnaire, dated April 12, 2017, Dr.

Choudhury opined that plaintiff had severe occupational and

social impairments.     (Tr. 309-10.)      From a scale of

unlimited/very good, good, fair, or poor to none, Dr. Choudhury

assessed plaintiff’s abilities to function in sixteen areas; in

fifteen of the sixteen areas, he scored plaintiff as having a

“fair” or “poor to no[]” ability.         Dr. Choudhury noted that

these limitations had been present since January 2014, the

alleged onset date.     (Tr. 310.)     Specifically, Dr. Choudhury

opined that plaintiff had poor to no ability to follow work

rules; deal with work stresses; function independently; maintain

attention or concentration; understand, remember and carry out

complex job instructions; understand, remember and carry out

detailed but not complex job instructions; and demonstrate

reliability.    (Tr. 309-10.)     Further, Dr. Choudhury reported

that plaintiff had a “fair” ability to relate to co-workers;


                                     13
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 14 of 42 PageID #: 586



deal with the public; use judgment, interact with supervisors;

understand, remember and carry out simple job instructions;

behave in an emotionally stable manner; and relate predictably

in social situations.      (Id.)    He further noted that plaintiff

had poor concentration and coping skills, forgets or is

unresponsive to questions, was unable to wake up on time, and

had disordered thoughts and limited memory.          (Id.)   In addition,

he noted that plaintiff had tried to go back to work but could

not focus and had to leave. (Id.)         Dr. Choudhury noted that

plaintiff was fatigued, sometimes does not comprehend questions,

and does not follow instructions.         (Id.)   Lastly, he reported

that plaintiff cannot manage his own benefits.          (Id.)

                           STANDARD OF REVIEW

            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner's denial of their benefits

"within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow."        42 U.S.C. §§ 405(g), 1383(c)(3). A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards

were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).


                                     14
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 15 of 42 PageID #: 587



           A district court may set aside the Commissioner's

decision only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.

Burgess, 537 F.3d at 127.       "Substantial evidence is 'more than a

mere scintilla," and must be relevant evidence that a reasonable

mind would accept as adequate to support a conclusion. Halloran

v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (citing Richardson

v. Perales, 420 U.S. 389, 401 (1971)).         If there is substantial

evidence in the record to support the Commissioner's factual

findings, those findings must be upheld. 42 U.S.C. § 405(g).

Inquiry into legal error "requires the court to ask whether ‘the

claimant has had a full hearing under the [Commissioner's]

regulations and in accordance with the beneficent purposes of

the [Social Security] Act.'"       Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009).     The reviewing court does not have the authority

to conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result.         Cage v. Coim'r, 692

F.3d 118, 122 (2d Cir. 2012).

                                DISCUSSION

   a. Five-Step Analysis for Disability Claims

           To receive disability benefits, claimants must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §§

423(a),(d).    A claimant is disabled under the Act when she is


                                     15
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 16 of 42 PageID #: 588



unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); see also Shaw v. Chater,

221 F.3d 126, 131–32 (2d Cir. 2000)).         The impairment must be of

“such severity” that the claimant is unable to do her previous

work or engage in any other kind of substantial gainful work.

42 U.S.C. § 423(d)(2)(A).

           “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s

definition of disability.       See 20 C.F.R. § 404.1520.      This

sequential process is essentially as follows:

      [I]f the Commissioner determines (1) that the claimant
      is not working, (2) that he has a ‘severe impairment,’
      (3) that the impairment is not one [listed in Appendix


                                     16
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 17 of 42 PageID #: 589



      1 of the regulations] that conclusively requires a
      determination of disability, and (4) that the claimant
      is not capable of continuing in his prior type of work,
      the Commissioner must find him disabled if (5) there is
      not another type of work the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003) (internal quotation marks omitted));

see also 20 C.F.R. § 404.152(a)(4).        If, at any of the

previously mentioned steps, the answer is “no,” then the

analysis stops and the ALJ must find claimant not disabled under

the Act.   During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment . .

. would be of sufficient severity” to establish eligibility for

Social Security benefits.       20 C.F.R. § 404.1523.      Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process. 20 C.F.R. § 416.945(a)(2).

           In steps one through four of the sequential five-step

framework, the claimant bears the “general burden of proving . .

. disability.”     Burgess, 537 F.3d at 128.      In step five, the

burden shifts from the claimant to the Commissioner, requiring

that the Commissioner show that, in light of the claimant’s RFC,

age, education, and work experience, the claimant is “able to

engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).


                                     17
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 18 of 42 PageID #: 590



    b. The ALJ’s Disability Determination

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by 20 C.F.R. §

416.971, the ALJ determined, at step one, that plaintiff had not

engaged in substantial gainful activity since January 1, 2014,

the alleged onset date.       (Tr. 14; see 20 C.F.R. § 404.1571.)

            At step two, the ALJ found that plaintiff suffered

from the severe impairment of schizophrenia because it “causes

more than minimal limitations on his ability to undertake basic

work activities.”     (Tr. 14; See 20 C.F.R. § 404.1520(c).)

            At step three, the ALJ found that plaintiff’s mental

impairment did not meet or medically equal the medical severity

of the listed impairments under 20 C.F.R. Part 404, Subpart P,

Appendix 1, Listing 12.03. 5      The ALJ discussed at length that the

plaintiff had not met the “paragraph B” mental functional

analysis criteria.      As the ALJ noted, to satisfy the “paragraph

B” listing, a mental impairment must result in at least one

extreme or two marked limitations of functioning in:

understanding, remembering or applying information; interacting

with others; concentrating, persisting or maintaining pace; or

adapting or managing themselves.           (Tr. 15; 20 C.F.R.

404.1520(d), 404.1525, 404.1526.)           Citing Dr. Georgiou’s


5 To meet Listing 12.03, claimant must satisfy the requirements of Paragraphs
A and B of the listing; or alternatively, A and C. 20 C.F.R. Part 404,
Subpart P, Appendix 1, Listing 12.03. (Def. Br. 6 n.2.)


                                      18
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 19 of 42 PageID #: 591



opinion, the ALJ found that plaintiff has mild limitations in

understanding, remembering or applying information; and was only

moderately limited with regards to interacting with others;

concentrating, persisting or maintaining pace; or adapting or

managing himself.     (Tr. 15-16.)     Because the ALJ found that

plaintiff’s mental impairment did not cause at least two

“marked” limitations or one “extreme” limitation, the “paragraph

B” criteria were not met.       (Tr. 15.)   The ALJ also determined

that the “paragraph C” criteria were not met because “there is

no objective evidence to suggest that [plaintiff] has minimal

capacity to adapt to changes in his environment or to demands

that are not already a part of his daily life.”          (Tr. 16.)

           At step four, the ALJ determined that plaintiff has

the residual functional capacity (“RFC”) to perform a full range

of work at all exertional levels with a few non-exertional

limitations.    (Tr. 16-17.)     Due to plaintiff’s mental

impairment, the ALJ found plaintiff is limited to performing

simple, routine, repetitive tasks, in a work environment free of

fast-paced production requirements, with only simple few work

related decisions, few, if any, changes to the workplace and

only occasional interpersonal interaction with members of the

general public, coworkers and supervisors. (Id.)           Though the ALJ

found that plaintiff’s medically determinable impairment “could

reasonably be expected to cause certain of the alleged symptoms


                                     19
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 20 of 42 PageID #: 592



. . . [plaintiff’s] statements concerning the intensity,

persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence

in the record[.]”     (Tr. 17.)

           In arriving at this RFC, the ALJ assigned “some

weight” to the opinion of the psychological consultative

examiner, Dr. Georgiou, finding her conclusions were internally

and externally “consistent with [the] objective findings.” (Tr.

17.)   The ALJ ultimately found, however, that plaintiff was

“somewhat more limited” than would appear to be the case from

Dr. Georgiou’s report, explaining, without reference to medical

evidence, that he gave plaintiff the “benefit of the doubt” in

his determination.     (Tr. 17.)    Similarly, the ALJ also assigned

“some weight” to the non-consulting state examiner, Dr. Harding,

but noted that he again gave plaintiff the “benefit of the

doubt” and found that plaintiff “may have somewhat greater

impairment-related limitations.”          (Tr. 17.)   The ALJ gave

“little weight” to the opinion of the treating provider, Dr.

Choudhury, finding his opinion wholly unsupported by the

contemporaneous medical records.          (Tr. 18.)   The ALJ also noted,

citing authority from other circuits, that Dr. Choudhury’s

questionnaire was entitled to less weight because it was a

checklist form report.




                                     20
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 21 of 42 PageID #: 593



           The ALJ accepted the vocational expert’s testimony

that an individual with plaintiff’s RFC would be unable to

perform the work of a warehouse worker or construction worker

and concluded that plaintiff was not able to return to his past

relevant work.     (Tr. 18.)

             Lastly, at step five, the ALJ found that the plaintiff

was capable of performing light work available in the national

economy such as a night cleaner, crate liner, and electrode

cleaner.     (Tr. 19.)   Thus, ALJ Levey concluded that plaintiff

was not disabled within the meaning of the Act.          (Tr. 19.)

   c. The RFC is Not Supported by Medical Opinion Evidence

      i. The ALJ did not adequately assess the Paragraph B
         criteria under listing 12.03.

           Plaintiff asserts that the ALJ erred in his step three

determination that plaintiff’s impairment did not meet or

medically equal Paragraph B, the functional criteria under §

12.03, the listing for schizophrenia and other psychotic

disorders.    (ECF No. 16, Plaintiff’s Brief, (“Pl. Br.”) 3-8.)

Under 20 C.F.R. § Pt. 404, Subpt. P, App’x 1, § 12.03(B), a

claimant’s functional limitations are assessed and labeled as

“none, mild, moderate, marked, [or] extreme”.          20 C.F.R. §

404.1520a (4).     To meet the requirements of Paragraph B,

claimant must have either one “extreme” or two “marked”

limitations in the following functional areas: understanding,



                                     21
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 22 of 42 PageID #: 594



remembering, and applying information; interacting with others;

concentrating, persisting or maintaining pace; or adapting or

managing oneself.     See 20 C.F.R. §§ 404.1520(d), 404.1525,

404.1526.    See Veley v. Saul, 18-CV-269, 2019 WL 5078204, at *2

(W.D.N.Y. Oct. 10, 2019) (remanding for ALJ’s failure to address

listing 12.03 regarding claimant’s schizophrenia).

            Under the social security regulations, a “marked”

limitation is a seriously limited ability to function

independently, appropriately, effectively and on a sustained

basis, whereas an “extreme” limitation is a complete inability

to function.    20 C.F.R. § Pt. 404, Subp. P, App’x 1, §

12.00A(2)(b); § 404.1520a(c)(2).          A “moderate” limitation means

that the claimant’s functioning in an area is “fair.”             20 C.F.R.

Part 404, Subpart P, App’x 1, §12.00(F)(2)(c).

            Plaintiff asserts that he suffers from marked

limitations in concentrating, persisting or maintaining pace,

and adapting or managing himself, and the ALJ incorrectly

concluded he was only moderately limited. 6         (Pl. Br. 3.)

Plaintiff also asserts that the ALJ should have relied on the

medical opinion of his treating providers.          (Id. at 7-10.)

Defendant contends that the ALJ’s findings were “reasonably

determined” and well-supported by the medical opinion evidence.


6
 Because plaintiff does not contend that the ALJ’s determinations regarding
his ability to understand, remember or apply information, or interact with
others, were incorrect, the court does not address those findings.


                                     22
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 23 of 42 PageID #: 595



(ECF No. 18, Defendant’s Brief (“Def. Br.”) 5-9.)           For the

reasons set forth below, the court finds that the ALJ committed

legal error and remands for the purpose of reevaluating all the

evidence in the record.

           Plaintiff asserts that the ALJ’s decision was improper

because no medical professional evaluated plaintiff’s

performance in all four functional areas under Paragraph B.

(Pl. Br. 4.)    The court respectfully disagrees with plaintiff’s

assertion, insofar as the ALJ specifically considered the

medical opinion evidence regarding plaintiff’s limitations in

the four areas.     (Tr. 15-17, 307-10.)      Nevertheless, because

there is evidence in the record – including Dr. Choudhury’s

medical assessment (Tr. 309-10) as well as non-medical evidence

- that buttresses plaintiff’s contentions that he has more than

moderate limitations in his functional capacities, which

evidence was not adequately addressed in the ALJ’s decision, the

court finds that the ALJ’s decision is not supported by

substantial evidence.

   1. Failure to evaluate Paragraph B criteria under listing
      12.03

         a. Concentration, Persistence, and Maintaining Pace

           Under the Commissioner’s regulations, the functional

capacity of concentrating, persisting, and maintaining pace is

outlined as follows:




                                     23
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 24 of 42 PageID #: 596



         This area of mental functioning refers to the
         abilities to focus attention on work activities and
         stay on task at a sustained rate. Examples include:
         initiating and performing a task that you understand
         and know how to do; working at an appropriate and
         consistent pace; completing tasks in a timely manner;
         ignoring or avoiding distractions while working;
         changing activities or work settings without being
         disruptive; working close to or with others without
         interrupting or distracting them; sustaining an
         ordinary routine and regular attendance at work; and
         working a full day without needing more than the
         allotted number or length of rest periods during the
         day.

20 C.F.R. Part 404, Subpart P, App’x 1, § 12.00(E)(3).

            In finding that plaintiff was only moderately limited

in this domain, the ALJ relied on the contemporaneous medical

records from Queens Hospital Center, as well as the reports of

Dr. Harding and Dr. Georgiou, to which the ALJ assigned “some

weight.”    (Tr. 17.)   The ALJ noted that plaintiff did not report

any side effects of his medication to his treating providers.

(Tr. 15.)    Notably, the ALJ rejected the medical questionnaire

of Dr. Choudhury and Ms. Kane, which reported that plaintiff

suffered from poor concentration and medication-related fatigue.

(Id.)   The ALJ failed to address various other record evidence

substantiating plaintiff’s limitations, as set forth below.

(Tr. 15, 253-254, 309-10.)       Because there was ample evidence in

the record that plaintiff has more than a moderate limitation in

his capacity to concentrate, persist, and maintain pace, which

was not adequately addressed in the ALJ’s decision, the court



                                     24
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 25 of 42 PageID #: 597



finds that the ALJ’s decision is not supported by substantial

evidence.     On remand, the court respectfully directs the ALJ to

give due and adequate consideration to the entire record and

provide adequate explanations for his findings.

            It is well-established that an ALJ may not cherry-pick

factual evidence that is refuted by other contrary evidence in

the record.    Genier v. Astrue, 606 F.3d 46, 50 (2d Cir. 2010).

“While the ALJ is not obligated to ‘reconcile explicitly

‘every conflicting shred of medical testimony,’ he cannot simply

. . . choose evidence in the record that supports his

conclusions.”    Gecevic v. Secretary of Health & Human Servs.,

882 F. Supp. 278, 286 (E.D.N.Y. 1995) (quoting Fiorello v.

Heckler, 725 F.2d 174, 176 (2d Cir. 1983)).          Montanez v.

Berryhill, 334 F. Supp. 3d 562, 564 (W.D.N.Y. 2018).

Here, the ALJ failed to consider that plaintiff attempted to

return to his job, and was fired, due to his “inability to

listen,” (Pl. Br. at 4; Tr. 40, 310), and missed taking

prescribed injections on multiple occasions because he “forgot.”

(Tr. 340, 353.)

            The ALJ also appears not to have considered

plaintiff’s function report, which was filled out by plaintiff’s

brother, and supports Dr. Choudhury and Ms. Kane’s joint

assessment that plaintiff had poor concentration.           The function

report states that plaintiff slept “all day” due to his


                                     25
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 26 of 42 PageID #: 598



medication’s side effects, had to be reminded of doctor visits

and of “all important tasks, including taking showers and

changing his clothing,” and could not follow spoken

instructions.    (Tr. 205-06, 211, 309-10.)       Further, plaintiff

testified before the ALJ that, since his 2013 schizophrenia

diagnosis, he has been unable to continue working due to “lack

of concentration, patience, forgetting stuff.          People said they

tried to talk to me and I wouldn’t listen.”          (Tr. 33.)

Additionally, plaintiff complained to Dr. Georgiou of regularly

sleeping fifteen hours per day, (Tr. 252), and skipped

appointments due to his being very “drowsy.”          (Tr. 261, 281.)

During an appointment with Ms. Kane, plaintiff’s mother reported

that he “does not wake up on time for most things.”           (Tr. 464.)

These facts overwhelmingly indicate that plaintiff would require

remarkable “rest periods” that would preclude his functional

capacity of being able to “work a full day.”          20 C.F.R. Part

404, Subpart P, App’x 1, § 12.00(E)(3).         Based on the above, the

court finds that the ALJ’s finding regarding plaintiff’s

capacity to concentrate, persist, and maintain pace is not

supported by substantial evidence.

   b. Adapting and Managing Oneself

           Under the Commissioner’s regulations, the domain of

adapting or managing oneself is defined as follows:




                                     26
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 27 of 42 PageID #: 599



         This area of mental functioning refers to the
         abilities to regulate emotions, control behavior, and
         maintain well-being in a work setting. Examples
         include: responding to demands; adapting to changes;
         managing   your   psychologically   based   symptoms;
         distinguishing between acceptable and unacceptable
         work performance; setting realistic goals; making
         plans   for   yourself   independently   of   others;
         maintaining personal hygiene and attire appropriate
         to a work setting; and being aware of normal hazards
         and taking appropriate precautions. These examples
         illustrate the nature of this area of mental
         functioning.

20 C.F.R. Part 404, Subpart P, App’x 1, § 12.00(E)(4).

           In regard to adapting and managing himself, the ALJ

found that plaintiff was only moderately limited.           (Tr. 15.)

The ALJ deferred greatly to Dr. Georgiou’s consultative report,

which stated that plaintiff could attend to his personal

hygiene, prepare simple meals, clean, drive, and use public

transportation.     (Tr. 253-54.)    The ALJ did not credit

plaintiff’s own statements complaining that he slept most of the

day (Tr. 253) or the function report, which described him as

requiring reminders to attend appointments and care for his

personal hygiene.     (Tr. 206.)    The ALJ also did not address the

fact that the report also stated plaintiff’s mother prepared

food for him and did his chores.          (Tr. 206.)   The ALJ assigned

“little weight” to Dr. Choudhury’s report, which noted that

plaintiff was fired when he tried to go back to work, forgets or

is otherwise unresponsive to questions, and has disordered




                                     27
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 28 of 42 PageID #: 600



thoughts and limited memory, all of which are salient to

plaintiff’s ability to adapt or manage himself.          (Tr. 309-10.)

           Dr. Georgiou’s examination report, to which the ALJ

deferred, only briefly noted that plaintiff did not suffer from

impairments in his daily functioning, and did not even mention

plaintiff’s work-related functionality, i.e. plaintiff’s ability

to “function independently, appropriately, effectively, and on a

sustained basis” at work.       (Tr. 309-10; 20 C.F.R. §

404.1520a(c)(2).)     The court agrees with plaintiff’s assertion

that it was not apparent from the record or Dr. Georgiou’s

report that plaintiff’s ability to adapt or maintain himself at

work was fairly determined because the report only discussed

plaintiff’s daily functioning.       (Pl. Br. at 6.)     See Newson v.

Comm’r of Soc. Sec., 17-cv-2918 (FB) 2019 WL 6173400, at *2n.1

(E.D.N.Y. Nov. 20, 2019) (quoting Bjornson v. Astrue, 671 F.3d

640, 647 (7th Cir. 2012) (“The critical differences between

activities of daily living and activities in a full-time job are

that a person has more flexibility in scheduling the former than

the latter, can get help..., and is not held to a minimum

standard of performance, as she would be by an employer.”)).

The court further finds that the ALJ improperly supplemented Dr.

Georgiou’s report with his own “lay opinion” regarding

plaintiff’s ability to adapt and manage himself in a work

setting.


                                     28
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 29 of 42 PageID #: 601



            The ALJ noted that plaintiff asserted that “his

medication causes significant fatigue, he spends most of the day

sleeping, and he has difficulty with concentration and memory.”

(Tr. 16.)    The ALJ, however, disregarded plaintiff’s testimony

as to his fatigue and difficulties with concentration and

memory, due to plaintiff’s other testimony that his medication

eliminated his visual hallucinations and reduced his auditory

hallucinations, that he uses public transportation, and could

“probably do his past work” except for the fact that he tires

easily.   (Tr. 16.)    The ALJ also relied on the plaintiff’s daily

activities which the ALJ argued were “inconsistent with the

degree of limitation alleged” in determining the RFC. (Def. Br.

15; Tr. 15.)    The ALJ stated the range of daily activities

reported by plaintiff included: “regular contact with friends,

seeing his children three times weekly, cooking simple meals,

and going out with his family.” (Tr. 17.)

            The ALJ can exercise his discretion in choosing

whether to accept plaintiff’s subjective statements. Calabrese

v. Astrue, 358 F. App’x 274, 277 (2d Cir. 2009) (summary order)

(“[W]here the ALJ’s decision to discredit a claimant’s

subjective complaints is supported by substantial evidence, [the

court] must defer to his findings.”)        “[I]f the ALJ rejects

plaintiff’s testimony after considering the objective medical

evidence and any other factors deemed relevant, he must explain


                                     29
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 30 of 42 PageID #: 602



that decision with sufficient specificity to permit a reviewing

court to decide whether there are legitimate reasons for the

ALJ’s disbelief.”     Fernandez v. Astrue, No. 11-CV-3896 (DLI),

2013 WL 1291284, at *18 (E.D.N.Y. Mar. 28, 2013) (internal

citation omitted).     The ALJ failed to do so here.

           The ALJ erred in rejecting portions of plaintiff’s

testimony merely because he found they were unsupported by the

objective medical evidence.       Hudson v. Berryhill, No. 17-CV-463

(MAT), 2018 WL 4550310, at *6 (W.D.N.Y. Sept. 21,

2018) (internal quotation marks and citation omitted) (finding

rejection of “claimant’s statements about the intensity and

persistence of [his] pain or other symptoms or about the effect

[his] symptoms have on [his] ability to work solely because the

available objective evidence does not substantiate the

claimant’s statements” improper).         Further, the court notes that

plaintiff’s testimony is generally consistent with the

significant limitations noted by his treating physician, Dr.

Choudhury.    Specifically, plaintiff testified that he saw his

children “on the weekend” and “most of the time they go to the

playground with my mother or father.”         (Tr. 43.)    Plaintiff also

testified that he goes out to eat “if my mother is going to take

me out.” (Tr. 43.)     Additionally, plaintiff testified he does

not go out with friends, though he used to before he was

diagnosed. (Id.)


                                     30
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 31 of 42 PageID #: 603



            Further compounding the legal error, the ALJ appears

to have credited plaintiff’s denial of symptoms.           (Pl. Br. 12-

13.)    The court finds that the ALJ’s reliance on certain,

selected statements from plaintiff’s treatment records is not

supported by substantial evidence and the record as a whole;

thus, the court remands and respectfully directs the ALJ, on

remand, to reconcile plaintiff’s denial of symptoms with the

record.

            As noted in plaintiff’s intake assessment with Queens

Hospital Center, plaintiff is a “poor historian” of his medical

history, and his mother was called upon to provide information

regarding plaintiff’s history of mental illness and psychiatric

treatment, including hospitalization.         (Tr. 256.)    This is

consistent with Dr. Choudhury’s finding that plaintiff has

disordered thoughts and limited memory.         (Tr. 309-10.)     Further,

in the intake assessment, plaintiff remarked, “I don’t like to

complain a lot,” and denied the presence of any psychotic

symptoms, whereas his wife reported that plaintiff was “hearing

voices,” and his mother reported that he was isolative, not

sleeping and unresponsive to questions.         (Pl. Br. at 12; Tr.

256.)    Further, the ALJ did not examine the fact that plaintiff

necessitated a court-ordered medication override during one of

his hospitalizations due to his refusal to take medication.

(Pl. Br. at 12; Tr. 256.)       In light of the foregoing evidence


                                     31
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 32 of 42 PageID #: 604



regarding plaintiff’s history of denying or minimizing

psychiatric symptoms, where they clearly exist and/or are

corroborated by plaintiff’s family members or physicians, the

ALJ should have evaluated and explained such conflicting

evidence.

            On remand, the court respectfully orders the ALJ to

properly evaluate all of the evidence and, if necessary, request

an additional examination or clarification from the consultative

examiner.    Mattioli, No. 17-CV-1409 (WIG), 2018 WL 5669163, at

*4 (D. Conn. Nov. 1, 2018).

   2. The ALJ improperly discounted Dr. Choudhury’s opinion

            Plaintiff asserts that the questionnaire completed by

his treating source, Dr. Choudhury, supports a finding that

plaintiff met the Paragraph B criteria, and plaintiff disputes

the ALJ’s discounting of the treating source’s opinion.            (Pl.

Br. 8.)   The ALJ declined to give controlling weight to Dr.

Choudhury’s opinion, in part because it was presented in a form

report.   (Tr. 18.)    For the reasons set forth below, the court

finds the ALJ incorrectly concluded that Dr. Choudhury’s opinion

was not entitled to controlling weight.

            Under the treating physician rule, “‘the opinion of a

claimant's treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it is

‘well-supported by medically acceptable clinical and laboratory


                                     32
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 33 of 42 PageID #: 605



diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” 7           Greek v. Colvin,

802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008)); see also 20 C.F.R. §§

404.1527(c)(2).       If the ALJ does not find a treating source's

opinion is entitled to controlling weight, the ALJ must consider

how much weight to give the opinion, using factors including:

(i) the frequency of examination and the length, nature and

extent of the treatment relationship; (ii) the amount of medical

evidence in support of the treating physician's opinion; (iii)

the consistency of the opinion with the record as a whole; and

(iv) whether the opinion is from a specialist.             Estrella v.

Berryhill, 925 F.3d 90, 95 (2d. Cir. 2019) (quoting Burgess,

537 F.3d at 128); see also 20 C.F.R. § 404.1527(c)(2).

              Additionally, the Commissioner must always provide

good reasons for why the treating provider’s opinion was not

accorded substantial weight.          Cervini v. Saul, 17-CV-2128 (JMA)

2020 WL 2615929 at *5 (E.D.N.Y. May 21, 2020) (citing Schaal,

134 F.3d at 501 (2d Cir. 1998)).             “The failure to provide ‘good

reasons for not crediting the opinion of a claimant's treating

physician is a ground for remand.’”            Greek, 802 F.3d at 375


7Because   plaintiff’s application for disability and disability insurance
benefits   was filed before March 27, 2017, the recent changes reflected in
C.F.R. §   404.1520c do not apply, and under C.F.R. § 404.1527(a)(2)(c), the
treating   source’s opinion is generally assigned added or possibly controlling
weight.


                                        33
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 34 of 42 PageID #: 606



(quoting Burgess, 537 F.3d at 129-30).         The ALJ’s decision need

not explicitly discuss the factors set forth in § 404.1527(c)(2)

as long as good reasons are given to disregard the rule.

Crowell v. Comm'r of Soc. Sec., 705 F. App'x 34, 35 (2d Cir.

2017) (“While the ALJ did not explicitly discuss the treating

physician rule, he nonetheless stated that [the physician’s]

opinion ... was contradictory to the rest of the record

evidence.”); Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir.

2013) (internal citations omitted).

           The medical opinion of Dr. Choudhury, as the treating

physician, must be “analyzed according to the treating physician

rule.”   Jackson v. Colvin, 14-cv-00055 (MAT) 2016 WL 1578748 at

*4 (W.D.N.Y. Apr. 20, 2016) (remanding for ALJ’s failure to

apply treating physician rule to all three of the treating

physician’s opinions).      Though ALJ Levey credited the findings

contained within Dr. Choudhury’s contemporaneous medical

records, (see Tr. 17-18, 311-475), he gave “little weight” to

Dr. Choudhury’s form report.       (Tr. 18, 309-10.)     Defendant

contends that the ALJ considered Dr. Choudhury’s report and

provided good reasons for not permitting the report the

prevailing weight, namely that his opinion was not supported by

the treatment records.      (Def. Br. at 8.)     The court disagrees.

           The ALJ explained, in his decision, that Dr.

Choudhury’s form report contradicted plaintiff’s hearing


                                     34
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 35 of 42 PageID #: 607



testimony and the progress reports.        (Tr. 18.)    However, the ALJ

did not expressly consider the other Burgess factors in

according so “little weight” to the report, such as the

frequency, length, nature or extent of plaintiff’s years-long

treating relationship with Dr. Choudhury and Ms. Kane.            Tammy H.

v. Comm’r of Soc. Sec., 18-CV-851 (ATB) 2019 WL 4142639 at *9

(N.D.N.Y. Aug. 30, 2019).       Upon a review of the record, the

court finds the ALJ improperly denied controlling weight to Dr.

Choudhury’s form report, which found that plaintiff was

significantly limited in his occupational, performance, and

personal-social abilities.       Among other areas, Dr. Choudhury

found that plaintiff had a fair or poor ability to interact with

supervisors and the public, deal with work stresses, function

independently, maintain attention/concentration, understand,

remember and carry out job instructions, and demonstrate

reliability.    (Tr. 309-10.)     The form report was supported by

other evidence on the record such as the function report filled

out by plaintiff’s brother, as well as plaintiff’s hearing

testimony, and should have been accorded greater weight under

the Burgess factors.      (Tr. 204-223, 33-34, 309-10.)

           In addition, though the ALJ correctly noted that form

reports are generally disfavored within the Second Circuit,

Klodzinski v. Astrue, 274 F. App’x 72, 73 (2d Cir. 2008)

(summary order), courts within this circuit have held that a


                                     35
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 36 of 42 PageID #: 608



checklist form that provides more detail than checked-off boxes

is entitled to greater weight under the regulations.           See, e.g.,

Brady v. Comm’r of Soc. Sec., 18-cv-01340, 2020 WL 613935 at *5

(W.D.N.Y. Feb. 10, 2020) (a form that “provided more narrative

and detail on the form than just checkboxes could be entitled to

more weight”); McGee v. Comm’r, 18-CV-448, 2019 WL 3450964, at

*5 (W.D.N.Y. Jul. 21, 2019) (reliance on the treating

physician’s form report would have been justified because it was

supported by evidence in the record and accompanied by a note);

20 C.F.R. §§ 404.1527, 416.927(c)(3) (noting that a medical

opinion is properly entitled to less weight when it lacks a

supporting explanation, such as a checklist form).           Here, the

ALJ would have been justified in assigning greater weight to Dr.

Choudhury’s form report, which went beyond a mere checklist, but

actually contained supplemental handwritten notes that further

clarified plaintiff’s functional limitations.          (Tr. 309-10.)

           Further, given the ALJ’s finding that Dr. Choudhury's

opinion was internally inconsistent with his treatment notes

and/or inconsistent with other evidence in the record, the ALJ

should have explained his finding and re-contacted Dr. Choudhury

to further develop or reconcile the record.          Sweet v. Astrue, 32

F. Supp. 3d 303, 315 (N.D.N.Y. 2012) (finding that the

assessment of the treating psychologist was the central piece of

evidence in this case and the ALJ was obliged to ensure full


                                     36
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 37 of 42 PageID #: 609



development of the record before assigning that assessment

“little weight”); 20 C.F.R. § 404.1520b et seq.          As the relevant

regulations specify, where the record is either incomplete or

inconsistent, additional actions “may need” to be taken,

including “recontact[ing the] medical source”; “request[ing]

additional existing evidence”; “ask[ing claimant] to undergo a

consultative examination”; or “ask[ing claimant] or others for

more information.”     20 C.F.R. § 404.1520b(b)(2); see also

Pettaway v. Colvin, No. 12-CV-2914 (NGG), 2014 WL 2526617, at *5

(E.D.N.Y. June 4, 2014) (citation and internal quotation marks

omitted).    Moreover, “the ALJ’s duty to develop the record is

enhanced when the disability in question is a psychiatric

impairment.” Champion v. Berryhill, No. 16-CV-4723, 2017 WL

4404473, at *16 (S.D.N.Y. Sept. 14, 2017) (internal citations

omitted).    Thus, the court finds that the ALJ did not meet his

burden to develop the record by failing to recontact Dr.

Choudhury to resolve the purported discrepancies between Dr.

Choudhury’s conflicting reports.          (See Tr. 309-10.   Contra Tr.

311-475.)

            For the foregoing reasons, the court finds the ALJ

incorrectly concluded that Dr. Choudhury’s opinion should not

have been given controlling weight, and remands for the ALJ to

further develop the record and state good reasons for




                                     37
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 38 of 42 PageID #: 610



disregarding the treating source’s opinion.          Greek, 802 F.3d at

375 (quoting Burgess, 537 F.3d at 129-30).

   3. The ALJ’s RFC determination is not supported by substantial
      evidence.

            Plaintiff asserts that the ALJ improperly assigned

more weight to Dr. Georgiou’s and Dr. Harding’s reports than to

plaintiff’s treating physician.        (Pl. Br. 5; Tr. 18.)      The court

agrees, and also finds that the ALJ, having discounted all of

the professional opinions of record to “little” or “some”

weight, committed legal error in supplanting all of the

professional opinions with his own lay opinion.          For these

reasons, the court remands for the ALJ to properly weigh and

consider the medical opinion evidence of record.

            In determining a disability claim, an ALJ is “entitled

to weigh all of the evidence available to make an RFC finding

that [is] consistent with the record as a whole,” and thus, an

ALJ’s RFC determination need not track any one medical opinion.

Tricarico v. Colvin, 681 F. App’x 98, 101 (2d Cir. 2017)

(summary order) (quoting Matta v. Astrue, 508 F. App'x 53, 56

(2d Cir. 2013) (emphasis added).          Though the ALJ’s opinion need

not follow any specific medical opinion, he may not “arbitrarily

substitute his own judgment for a competent medical

opinion.”    Quinn v. Colvin, 199 F. Supp. 3d 692, 712 (W.D.N.Y.

2016) (quoting Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).



                                     38
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 39 of 42 PageID #: 611



See also Flynn v. Comm’r of Soc. Sec. Admin., 17-1863-cv 729

Fed. App’x. 119 (Mem)(2d Cir. 2018)(summary order) (quoting Shaw

v. Charter, 221 F.3d 126, 134 (2d Cir. 2000) (“Neither the trial

judge nor the ALJ is permitted to substitute his own expertise

or view of the medical proof for the treating physician’s

opinion.”).

           In the instant case, the court cannot discern how the

ALJ reached his RFC determination, which is seemingly

unsupported by any particular medical opinion of record.            The

ALJ stated, in a cursory manner, that he assigned “some weight”

to Dr. Georgiou’s opinion because it was consistent with

unspecified objective findings in the record.          (Tr. 17.)

Moreover, the ALJ did not explain why he assigned “some weight”

to Dr. Harding’s report, the State Agency consultant who did not

examine plaintiff.     (Id.)    Dr. Georgiou examined plaintiff on

one day, and Dr. Harding did not examine plaintiff at all.

Furthermore, the ALJ ultimately concluded that plaintiff was not

disabled under the Act, even though he acknowledged that the

record indicates that “claimant may have somewhat greater

impairment-related limitations” than both Dr. Harding’s and Dr.

Georgiou’s opinions would indicate.        (Tr. 17.)    The court cannot

fathom the ALJ’s reasons for specifically discounting both Dr.

Harding’s and Dr. Georgiou’s opinions, which the ALJ regarded as

overly harsh, while purportedly giving plaintiff “the benefit of


                                     39
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 40 of 42 PageID #: 612



the doubt,” yet nevertheless concluding that plaintiff is not

disabled under the Act.

           If the ALJ's “RFC assessment conflicts with an opinion

from a medical source, the adjudicator must explain why the

opinion was not adopted.”       Santiago v. Saul, 18-CV-6631 (MJP)

2020 WL 1503232, at *4 (W.D.N.Y. Mar. 30, 2020) (quoting Soc.

Sec. Ruling 96–8p (1996)).       Additionally, where the ALJ adopts

only parts of the opinion, he must provide explanation for why

the other portions were rejected.         Id.   Thus, the ALJ was

required to explain why Dr. Choudhury’s opinion was not adopted

and explain his partial rejection of Dr. Harding’s and Dr.

Georgiou’s opinions as well.       See Ferraris v. Heckler, 728 F.2d

592, 587 (2d Cir. 1984); see also Williams v. Astrue, No. 09–CV–

3997, 2010 WL 5126208, at *17–19 (E.D.N.Y. December 9, 2010)

(finding the ALJ's failure to reconcile materially divergent RFC

opinions of plaintiff's treating physician and non-examining

medical expert to be a ground for remand).

           “Where the ALJ explains why he credited some portions

of the medical opinion evidence and did not credit others, he

has not substituted his own opinion for that of a medical

source.”   Riley v. Comm'r of Soc. Sec., No. 18-CV-6538-MJP, 2020

WL 1061492, at *8 (W.D.N.Y. Mar. 5, 2020) (citing Rivera v.

Berryhill, 312 F. Supp. 3d 375, 380 (W.D.N.Y. 2018) (finding

that ALJ's determinations with respect to weighing of opinion


                                     40
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 41 of 42 PageID #: 613



evidence was proper where the “ALJ discussed the medical opinion

evidence, set forth his reasoning for the weight afforded to

each opinion, and cited specific evidence in the record

which supported his determination.”)).         This case is dissimilar

to Riley, where the ALJ carefully reviewed the medical evidence

of record, and explained why he credited some portions of the

opinion evidence over others.

           Here, though the ALJ reviewed the evidence, the

decision does not adequately set forth his reasoning.            Rather,

the decision merely indicates the ALJ gave plaintiff the

“benefit of the doubt”, or that the RFC was based on the

evidence generally. (Tr. 18.)       For the foregoing reasons, the

court remands for the ALJ to properly weigh, consider, and

explain his findings regarding the medical opinion evidence of

record.

                                CONCLUSION

           Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order further administrative

proceedings when appropriate.       “The court shall have power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”      42 U.S.C. § 405(g).      Remand is

warranted where “there are gaps in the administrative record or


                                     41
Case 1:18-cv-06321-KAM Document 23 Filed 06/08/20 Page 42 of 42 PageID #: 614



the ALJ has applied an improper legal standard.”           Rosa, 168 F.3d

at 82–83 (quoting Pratts, 94 F.3d at 39) (internal quotation

marks omitted).     Remand is particularly appropriate where

further findings or explanation will clarify the rationale for

the ALJ’s decision. Pratts, 94 F.3d at 39.          If the record before

the court provides “persuasive proof of disability and a remand

for further evidentiary proceedings would serve no purpose,” the

court may reverse and remand solely for the calculation and

payment of benefits.      Parker v. Harris, 626 F.2d 225, 235 (2d

Cir. 1980); see also Kane v. Astrue, 942 F. Supp. 2d 301, 314

(E.D.N.Y. 2013).

           Because the court finds that the ALJ did not develop

the record with regard to plaintiff’s inconsistent medical

opinion evidence, did not properly weigh the remaining opinion

evidence, and supplanted his own opinion for the RFC

determination, the court GRANTS plaintiff’s cross-motion, DENIES

defendant’s motion, and REMANDS this case for further

proceedings.    The Clerk of Court is respectfully directed to

enter judgment in favor of plaintiff and close this case.

SO ORDERED.

Dated:     June 8, 2020
           Brooklyn, New York


                                               /s/
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge


                                     42
